Citation Nr: 1133630	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to basic eligibility for nonservice-connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The appellant served on active duty from July 25, 1982, to November 17, 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO).  

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant did not have active military service during a period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For claims such as adjudicated below, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  Here, the evidence fails to show that the appellant's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  As a matter of law, the appellant did not serve during a period of war, and his appeal for nonservice-connected pension benefits must be denied since he does not meet the threshold statutory requirement for eligibility for that benefit.


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied. 


REMAND

Given the fact that the service treatment reports are not available, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service personnel reports are of record, however, and they reflect disciplinary problems therein.  It is the appellant's assertion that these problems represent the first manifestations of a psychiatric disorder, and that had he been provided the proper psychiatric treatment during service, his psychiatric problems would have been appropriately diagnosed and treated therein and he would not have had any disciplinary problems in service.  In written contentions and sworn testimony, the appellant has asserted that verbal abuse from his drill instructor triggered his psychiatric problems.  The appellant's ex-spouse reported in writing and in testimony to the undersigned that the appellant had no psychiatric problems prior to service.  

After service, private clinical reports from hospitalization beginning in October 1983 within one year of service reflect a diagnosis of adjustment disorder.  These reports show the appellant reporting that his psychiatric problems began when he was discharged from the service "against his will" in November 1982.  Additional private clinical evidence reflects diagnoses of schizophrenia in March 1990 and of panic disorder following a May 1990 psychiatric evaluation.  

The record also reflects difficulties with alcohol, with the diagnoses following the October 1983 hospitalization including alcohol abuse in remission.  The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the appellant must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The appellant testified that he did not drink prior to service and has attributed these problems to the psychiatric disability he asserts was incurred in service.  The appellant's ex-spouse and mother have submitted statements indicating the appellant did not drink prior to service.  

The appellant has not been afforded a VA examination to determine if he has a psychiatric disability as a result of service.  Given the evidence of a psychiatric disability within one year of service, additional reports from psychiatric treatment thereafter, and the appellant's written contentions and sworn testimony linking current psychiatric problems to service, the Board concludes that a VA examination that includes an opinion as to whether any current psychiatric disability was originally manifested in service is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO on remand will also be directed to obtain records from treatment by a Dr. Martin referenced by the appellant at the hearing before the undersigned.  The RO will also be requested upon remand to clarify the matter of the appellant's representation upon remand as while a member of the Colorado Division of Veteran's Services represented the appellant at the hearing, there is of record no revocation of the appellant's designation of the Disabled American Veterans as his representative or a singed VA Form 21-22 or its equivalent designating the Colorado Division of Veteran's Services as the appellant's representative.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should sign a VA Form 21-22 or its equivalent designating the Colorado Division of Veteran's Services as his representative if that is his desire.  If this is his desire, the appellant should also revoke his designation of the Disabled American Veterans as his representative. 

2.  The RO must attempt to procure copies of all records of treatment provided by a Dr. Martin at Parkview Hospital in Pueblo, Colorado.  All attempts to secure this evidence must be documented in the claims file by the RO.  If after making reasonable efforts to obtain these records the RO is unable to secure them, the RO must briefly explain the efforts that the RO made to obtain those records.  The appellant must then be given an opportunity to respond.

3.  Schedule the appellant for a VA psychiatric examination.  The appellant's claims file should be provided.  The examiner should diagnose any current psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability either began during or was otherwise caused by the appellant's military service.  In so doing, the examiner should specifically address whether the appellant's in-service disciplinary problems were indicative of a psychiatric disability and whether any of the appellant's problems with alcohol were the result of a psychiatric disability incurred as a result of service.  A complete rationale should be provided for any opinion expressed. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


